Citation Nr: 0103780	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a concussion of the spinal cord with 
cervical arthritis, arm pain, and headaches.  

2.  Entitlement to a disability rating in excess of 10 
percent for hysterical neurosis with mild depression.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

4.  Whether the rating decision of April 23, 1999, separately 
evaluating service-connected hysterical neurosis with mild 
depression apart from service-connected residuals of an 
injury of the spinal cord with cervical arthritis, arm pain, 
and headaches was erroneous.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

A review of the record shows that in June 1990, the veteran 
filed a claim for compensation benefits based on the 
development of a nasal infection as a result of surgery 
performed at the VA facility in East Orange, New Jersey, in 
April 1990.  In April 1992, the RO in Newark, New Jersey, 
informed him that his claim for benefits under the provisions 
of 38 U.S.C.A. § 351 (now § 1151) was being deferred pending 
judicial review of the regulations governing the adjudication 
of such claims.  As it does not appear that this claim has 
ever been adjudicated by the RO, it is referred to the RO for 
appropriate action.  


REMAND

Because of the complexity of this appeal, rendition of 
pertinent factual background and procedural history is 
necessary.  

The record shows that the veteran was walking alone during 
recruit training in October 1966 when he was struck by a 
person who had fallen from the second floor window of a 
barracks.  The veteran was rendered unconscious for a brief 
period of time and was taken to a dispensary, where he noted 
a numbness or paralysis in the extremities.  He was then 
hospitalized and placed in cervical traction.  Skull X-rays 
and repeat skull X-rays were negative.  He seemed to improve 
following traction but developed more neck pain after he was 
allowed full ambulation.  He experienced periods of 
exacerbation and remission of the neck pain.  A lumbar 
puncture to determine the cause of his headaches was within 
normal limits.  He continued to experience some slight 
discomfort but was discharged to duty in January 1967, when 
it was felt that the full benefit of hospitalization had been 
obtained.  The diagnosis was acute cervical strain secondary 
to trauma.  

Shortly thereafter, the veteran complained of "shock" into 
his legs whenever he bent his neck, but orthopedic and 
neurosurgical evaluations were negative.  The neurosurgeon 
diagnosed spinal cord concussion secondary to trauma.  The 
veteran was referred for neuropsychiatric evaluation.  In 
March 1967, the psychiatric examiner found that the 
possibility that the veteran's symptoms were a conversion 
reaction could not be ruled out but that there was no good 
evidence upon which to establish such a diagnosis.  In April 
1967, the veteran was separated from service due to physical 
disability, which was diagnosed as concussion of the spinal 
cord secondary to trauma.  

On VA examination in September 1967, an orthopedic disability 
was not found, either on examination or by X-ray.  The 
neurological diagnosis, however, was concussion of the spine, 
with possible brain concussion also.  The psychiatric 
diagnosis was depressive reaction, which was felt to be mild 
to moderate. 

A rating decision dated in October 1967 established service 
connection for residuals of a concussion of the spinal cord 
with depressive reaction.  A 10 percent rating was assigned 
under Diagnostic Codes 8099 and 9405 (Depressive reaction), 
effective from April 1967.  

A VA electroencephalogram (EEG) in October 1967 resulted in 
findings consistent with a convulsive disorder associated 
with brain trauma.  

A VA orthopedic examination in November 1967, which noted 
that recent X-rays were negative, culminated in no orthopedic 
diagnosis.  However, neurologic and psychiatric examinations 
resulted in diagnoses of moderate anxiety reaction; post 
traumatic spinal cord concussion at the level of the cervical 
spine, by history; and posttraumatic cerebral concussion 
manifested by abnormal EEG findings in October 1967.  

A rating decision dated in December 1967 reclassified the 
disability as residuals of a concussion of the spinal cord 
with anxiety and increased the rating to 30 percent disabling 
under Diagnostic Codes 8099 and 9400 (Anxiety reaction), 
effective from April 1967.  The veteran did not appeal the 
evaluation assigned following notification thereof.  

On VA neurologic examination in November 1972, the examiner 
disputed the current diagnosis of spinal concussion.  He said 
that there was a question as to whether there was any such 
thing as a spinal concussion.  Generally, he said, it was 
considered a clinically convenient term for transient spinal 
paralysis that "passes off completely within a few hours."  
The examiner said that almost by definition, a concussion was 
a transient syndrome.  In this case, he stated, there was no 
neurological evidence of any damage to the spinal cord.  He 
was of the opinion that the veteran's current symptoms were 
not due to any organic damage to either the brain or the 
spinal cord but represented a moderate anxiety reaction, 
which was felt to be the appropriate diagnosis.  The examiner 
concluded that he could find nothing to support the spinal 
concussion diagnosis.  

A VA examination in June 1974 culminated in diagnoses of 
history of residuals of a spinal cord concussion, not found 
on examination; and hysterical neurosis, conversion type, 
which the examiner noted was analogous to, and a continuation 
of the condition formerly diagnosed as anxiety reaction.  

A rating decision dated in August 1974 again reclassified the 
service-connected disability, which was now styled as 
hysterical neurosis, residuals of concussion of the spinal 
cord.  The evaluation was reduced to 10 percent disabling 
under Diagnostic Codes 8099 and 9402 (Conversion reaction), 
effective in November 1974.  The veteran disagreed with the 
reduction and perfected an appeal.  

In January 1976, during the course of his appeal, the veteran 
underwent a VA orthopedic examination, which included X-rays 
that showed some mild osteoarthritis of the cervical spine.  
A rating decision entered on January 4, 1977, again 
reclassified the service-connected disability, listing it as 
hysterical neurosis, residuals of a concussion of the spinal 
cord with cervical arthritis.  A 30 percent rating was 
restored for the service-connected disability under 
Diagnostic Codes 8099 and 9402 (Hysterical neurosis, 
conversion type), effective from October 1967.  

In a decision dated in January 1978, the Board denied the 
veteran's claims of entitlement to service connection for 
arthritis of the left hip and to a disability rating in 
excess of 30 percent for hysterical neurosis, residuals of a 
concussion of the spinal cord with cervical arthritis.  The 
Board also denied a TDIU.  

In December 1985, the Board denied claims of entitlement to 
service connection for low back disability; a disability 
rating in excess of 30 percent for hysterical neurosis, 
residuals of a concussion of the cervical spinal cord with 
cervical arthritis; and a disability rating in excess of 10 
percent for tinea versicolor.  A TDIU was also denied.  
However, the Board referred a claim of entitlement to service 
connection for headaches due to a cerebral concussion 
sustained in service to the RO for action deemed appropriate.  
In a rating decision dated in April 1986, service connection 
was established for headaches, which were included in the 
service-connected disability.  The reclassified disability 
was now listed as hysterical neurosis, residuals of a 
concussion of the spinal cord with cervical arthritis and 
headaches.  A 30 percent rating for the reclassified 
disability was continued under diagnostic codes 8099 and 9402 
(Hysterical neurosis, conversion type), effective from 
October 1967.  The veteran disagreed with the classification 
of his headache disorder as part and parcel of his service-
connected disability and requested that service connection be 
established for headaches as a separate ratable disability.  

However, in a decision dated in October 1987, the Board found 
that the veteran's headaches were part and parcel of the 
service-connected disability and concluded that the headaches 
were inseparable, for rating purposes, from his service-
connected post concussion psychoneurosis, citing Note (4) 
following diagnostic codes 9400-9411.  See 38 C.F.R. § 4.132 
(1987).  

Note (4) then provided:  

When two diagnoses, one organic and the 
other psychophysiologic or 
psychoneurotic, are presented covering 
the organic and psychiatric aspects of a 
single disability entity, only one 
percentage evaluation will be assigned 
under the appropriate diagnostic code 
determined by the rating board to 
represent the major degree of disability.  
When the diagnosis of the same basic 
disability is changed from an organic one 
to one in the psychophysiologic or 
psychoneurotic categories, the condition 
will be rated under the new diagnosis.  

In June 1993, the veteran's then representative raised the 
issue of clear and unmistakable error in the RO's evaluation 
of the service-connected organic and psychiatric disabilities 
as a single disability, specifically in the rating decision 
of January 4, 1977.  The representative contended that the RO 
had improperly "lumped" disability caused by the veteran's 
mental disorder with disability caused by his service-
connected neck condition.  These contentions were reiterated 
at a hearing before the Board later the same month.  The 
representative stated that proper action called for rating 
the neck condition separate and apart from the mental 
disorder, as separate systems of the body were involved.  In 
its decision on an unrelated issue dated in December 1993, 
the Board referred this issue to the RO for appropriate 
action.  

A rating decision by the Newark RO, dated in November 1994, 
denied the veteran's claim of clear and unmistakable error in 
prior rating determinations that had evaluated his service-
connected organic and psychiatric disabilities as one 
service-connected disability.  The veteran was notified of 
this decision the following month, but he did not initiate an 
appeal.  The rating decision therefore became final.  See See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103 (2000).  

In March 1997, the veteran claimed entitlement to a TDIU.  He 
maintained that he was unable to work due to his service-
connected nervous condition, osteoarthritis of the cervical 
spine, both shoulders, both hips and other musculoskeletal 
problems caused by traumatic injuries sustained in service.  

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that his service-connected disabilities render 
the veteran unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
See Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  In his 
VA Form 21-8940, the veteran indicated that he had a high 
school education and occupational experience as a security 
guard, laborer, and parts picker.  He reported that he last 
worked full time in December 1975.  

In addition to the veteran's service-connected orthopedic and 
psychiatric disabilities, service connection is in effect for 
tinea versicolor, which has been rated 10 percent disabling 
since January 1982.  The combined service-connected 
evaluation is 40 percent, which has been in effect since 
January 1982.  

In the Appellant's Brief received with the veteran's 
substantive appeal in January 2000, the representative 
requested that this case be remanded for the RO to adjudicate 
the veteran's additional claims.  He claimed that the veteran 
had a history of migraine headaches directly attributable by 
expert medical testimony to his service-connected cervical 
spine injury and that the migraine headaches should be 
separately rated.  (The Board notes, however, that the VA 
neurology clinic note of October 24, 1996, cited by the 
representative, does not show "migraine headache related to 
cervical radiculopathy"; rather, the note shows an 
impression of "1) migraine headache 2) cervical 
radiculopathy - C3C4.").  The representative said that the 
veteran had cognitive deficits directly attributable to his 
service-connected cervical injury that should be included 
with his service-connected psychiatric disorder and rated 
appropriately.  He claimed that the service-connected 
psychiatric disorder warranted a minimum rating of 50 percent 
when all service-connected symptoms were taken into account.  
The representative further claimed that the veteran had 
cervical radiculopathy causing radiating pain and numbness 
down both upper extremities and disputed the RO's statement 
that the arm pain had been included in the 30 percent rating 
under Diagnostic Code 5290.  He stated that the RO was 
required to separately rate the radiculopathy from the 
limitation of motion of the cervical spine, using an 
analogous diagnostic code.  Finally, the representative 
claimed that the veteran had suffered from chronic pain 
syndrome since his injury in service.  In addition, the 
representative contended that in evaluating the service-
connected cervical spine disability, the RO had not 
considered functional loss due to pain or due to weakened 
movement, excess fatigability, incoordination, and pain on 
movement, as required by 38 C.F.R. §§ 4.40 and 4.45, citing 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Of record is a statement from M. F., M.D., dated in May 1999, 
to the effect that the veteran has diagnoses of chronic pain 
syndrome; occipital cephalgia; chronic headaches; and 
cervical spondylosis.  These conditions, he said, were 
"explicitly and unconditionally related to the [veteran's 
service-connected] concussion of the spinal cord with 
arthritis and hysterical neurosis with mild depression."  
These conditions, the physician said, were due to the 
veteran's injury in service in October 1966.  He concluded 
that the veteran was totally disabled and unable to work due 
to his service-connected injuries.  

The representative in his January 2000 brief has quoted from 
numerous medical reports, including those of recent vintage, 
suggesting that all of the residuals of the cervical spine 
disability were not been considered in the rating assigned in 
April 1999.  For example, a VA electromyographic examination 
in May 1991 resulted in findings indicative of chronic C6-7 
radiculopathy.  VA magnetic resonance imaging in October 1996 
indicated the presence of disc abnormalities from C3 to C7.  
Private magnetic resonance imaging in July 1996 indicated the 
presence of possible old post traumatic changes of the lower 
cervical spine; probable small left foraminal disc herniation 
at C3-4; and mild bilateral neural foraminal narrowing at C6-
7.  Cervical spondylosis has been diagnosed by a number of 
examiners.  Cervical spondylosis by definition is 
degenerative joint disease affecting the cervical vertebrae, 
intervertebral disks, and surrounding ligaments and 
connective tissue, sometimes with pain or paresthesia 
radiating down the arms as a result of pressure on the nerve 
roots.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1564 (28th 
ed. 1994).  

The Board also notes that on a VA orthopedic consultation in 
April 1979, the examiner interpreted X-rays of the cervical 
spine as revealing evidence of a wedge fracture of C-3 on the 
lateral view and compression of the posterior aspects of the 
bodies of C-4 and C-5.  Later X-rays tended to show 
osteoarthritric changes without evidence of obvious fracture.  
The VA orthopedic examiner in July 1998 indicated that the 
veteran had a copy of a CT scan of the head that showed a 
basal ganglia calcification in the right occipital bone that 
was considered to be a questionable congenital deformity.  X-
rays of the cervical spine were felt to show mild spondylosis 
the cervical spine.  Although the veteran gave a history of a 
compression fracture with "bioconcave" disc disorders at 
C3-6, and complained that over the years he suffered with 
significant pain as a result of his cervical spine disorder, 
no medical records were available for review by the examiner.  
Following the examination, the diagnoses were history of 
concussion of the spinal cord with cervical spondylosis as a 
residual, and simple benign headaches.  

When the veteran underwent VA psychiatric examination in July 
1998, the diagnosis on Axis I was mild depression secondary 
to chronic pain syndrome, and insomnia secondary to chronic 
pain.  A history of compression fractures and cervical disc 
injuries that correlated with chronic pain, headaches and 
functional disabilities was diagnosed on Axis III.  

The rating decision of April 23, 1999, from which this appeal 
was taken, separately rated the service-connected organic and 
psychiatric disabilities.  The service-connected residuals of 
a concussion of the spinal cord with cervical arthritis were 
evaluated as 30 percent disabling by analogy to limitation of 
motion of the cervical spine under Diagnostic Code 5290, 
effective from October 1967.  See 38 C.F.R. § 4.20 (2000).  
The RO stated that the veteran's headaches and arm pain were 
included in the evaluation for the cervical disability and 
that the 30 percent evaluation was protected under 38 C.F.R. 
§ 3.951 (2000).  The service-connected hysterical neurosis 
with mild depression was rated as 10 percent disabling under 
diagnostic codes 9410 and 9434, effective from March 13, 
1998, the date of receipt of VA Form 21-8940, the veteran's 
formal claim of entitlement to a TDIU.  

In January 2000, the veteran asserted that the RO committed 
clear and unmistakable error in separately rating the 
service-connected organic and psychiatric disabilities.  This 
claim was denied in a rating decision dated the following 
month, from which the veteran appealed.  In an Appellant's 
Brief received in August 2000, the veteran's representative 
alleged that the rating decision of April 23, 1999, was 
clearly and unmistakably erroneous because the veteran had 
been continuously rated at 30 percent for a neurosis under 
Diagnostic Code 9402 since October 1967 and that that rating 
was protected under the law.  It was claimed that by 
separately rating the two disabilities, the RO had reduced 
the rating for the service-connected psychiatric disability 
to 10 percent under the guise of a combined rating for two 
disabilities that had been rated as a single service-
connected disability for more than 30 years.  It was 
contended that the provisions of 38 C.F.R. § 3.951(b) 
preclude what the representative described as a reduction 
except on a showing of fraud, citing 38 U.S.C.A. § 110 (West 
1991); Salgado v. Brown, 4 Vet. App. 316, 318 (1993); 
Colayong v. West, 12 Vet. App. 524, 532 (1999).  The 
representative argued that the effect of the rating 
determination was to find that the service-connected 
psychiatric disorder had been noncompensably disabling from 
October 1967 to March 1998.  The representative maintains 
that the increase from zero to 10 percent for the service-
connected neurosis, when the rating for that disability had 
been 30 percent since October 1967, effectively results in a 
20 percent reduction in the rating for the service-connected 
psychiatric disorder.  

The Board observes that the veteran perfected a timely appeal 
from the rating decision of April 23, 1999, and that the 
rating decision is therefore not final.  See 38 C.F.R. § 
20.1103.  There can be no claim of "clear and unmistakable 
error" with respect to a decision of the agency of original 
jurisdiction that has not yet become final.  See 38 C.F.R. § 
3.105(a) (providing for collateral attack on the basis of 
clear and unmistakable error on previous determinations 
"which are final and binding").  The Board has therefore 
characterized the issue as set forth on the title page of 
this remand.  

The record seems to suggest that in the early post service 
years, psychiatric symptoms predominated in the veteran's 
disability picture but that as the years wore on, organic 
sequelae of the inservice injury emerged and became more 
predominant.  However, it is now very difficult to discern 
whether the predominant disability is psychiatric or organic 
in nature.  

It does not appear that recent VA examiners have reviewed the 
entire record.  The Board notes that there was a change in 
the primary psychiatric diagnosis and hence in the diagnostic 
codes under which the psychiatric disability was evaluated 
without an indication that the entire record had been 
carefully reviewed.  See 38 C.F.R. §§ 4.1, 4.2 (2000).  This 
is germane to the veteran's claim that the RO erred in 
separately rating his service-connected disabilities; if the 
psychiatric diagnosis is merely the predominant aspect of 
diagnoses that cover the organic and psychiatric aspects of a 
single disability, then under 38 C.F.R. § 4.126(d) (2000), 
the RO must evaluate it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  

In this case, as suggested above, Diagnostic Code 9402 was 
assigned for conversion reaction from 1967 to 1976, when that 
code was changed to encompass hysterical neurosis, conversion 
type.  Under the provisions of 38 C.F.R. § 4.132 that became 
effective on February 3, 1988, Diagnostic Code 9402 was 
changed from "hysterical neurosis, conversion type" to 
"conversion disorder; psychogenic pain disorder."  53 Fed. 
Reg. 21, 24 (1988).  Under the rating criteria for mental 
disorders that became effective on November 7, 1996, 
Diagnostic Code 9410 encompasses other and unspecified 
neurosis, while Diagnostic Code 9434 is assigned for major 
depressive disorder.  See 38 C.F.R. § 4.130 (2000).  In 1995, 
an amendment to the rating schedule for evaluating mental 
disorders proposed splitting "conversion disorder; 
psychogenic pain disorder" (Diagnostic Code 9402) into 
"conversion disorder" (Diagnostic Code 9424), and "pain 
disorder (Diagnostic Code 9422)," the current term for 
psychogenic pain disorder, "since the two conditions are 
distinct, . . ."  60 Fed. Reg. 54,825, 54,828 (1995).  It 
was also proposed to establish a new category in the rating 
schedule for mood disorders, which were said to be 
characterized by a disturbance in mood as the predominant 
feature.  Major depressive disorder (Diagnostic Code 9434) 
was to be placed in the new category.  60 Fed. Reg. 54,825, 
54,828-9 (1995).  These changes took effect on November 7, 
1996.  

Under 38 C.F.R. § 4.125(b) (2000), if the diagnosis of a 
mental disorder is changed, the rating agency must determine 
whether the new diagnosis represents a progression of the 
prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency must return the 
report to the examiner for a determination.  

The current psychiatric diagnosis of mild depression is 
seemingly a continuation of the original depressive reaction 
that was service connected in 1967.  It is unclear from the 
record, however, whether the chronic pain syndrome diagnosed 
by the VA psychiatric examiner in July 1998 is a continuation 
of a previous service-connected psychiatric diagnosis or a 
separate diagnosis constituting a new and separate condition, 
as Dr. F. in his letter of May 1999 seems to suggest.  

The Board notes that the VA General Counsel in Precedent 
Opinion 68-91 observed that the terms "disability" and 
"diagnosis" are not interchangeable as they relate to the 
"protection" of service connection under the provisions of 
38 U.S.C.A. § 1159 (West 1991).  Citing this opinion, the 
General Counsel later held in a precedent opinion that a 
change in diagnosis, followed by a modification in the 
diagnostic code assigned, had no effect on the service-
connected status of a given condition.  VAOPGCPREC 13-92, 
57 Fed. Reg. 49,746 (1992).  Although the matter does not 
appear to have been definitively decided, similar 
considerations would seem to govern changes in diagnoses 
where a service-connected rating is protected under 
38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b).  But see Gifford 
v. Brown, 6 Vet. App. 269, 271, aff'd, 41 F.3d 1520 (Fed. 
Cir. 1994) (Table) (statute providing for severance of 
service connection in effect for more than 10 years only 
under limited circumstances did not preclude Board's 
correction of a rating decision to indicate the correct thigh 
in which the veteran had sustained a gunshot wound; 
correction "did not involve a change in the diagnostic code, 
the fact of service connection, nor the degree of 
disability").  

As noted above, however, the representative also contends 
that the veteran has a number of organic disabilities 
secondary to his service-connected cervical spine disability 
that should be service connected and separately rated.  These 
notably include cognitive and neurologic deficits as 
residuals of the spinal cord concussion sustained in service.  

Under the provisions of 38 C.F.R. § 4.126(c) (2000):  

Delirium, dementia, and amnestic and 
other cognitive disorders shall be 
evaluated under the general rating 
formula for mental disorders; neurologic 
deficits or other impairments stemming 
from the same etiology (e.g., a head 
injury) shall be evaluated separately and 
combined with the evaluation for 
delirium, dementia, or amnestic or other 
cognitive disorder (see § 4.25).  

It is unclear, however, whether the cognitive and neurologic 
deficits now claimed are true separate ratable disabilities 
or whether they are part and parcel of the psychiatric aspect 
of a single disability, that is, whether they represent 
conversion-like symptoms.  The Board further notes that in 
October 1987, the Board concluded that the service-connected 
headaches were not a separately ratable disability but were 
manifestations of the veteran's service-connected post 
concussion psychoneurosis.  However, the rating decision of 
April 1999 associated the veteran's headaches with his 
separately rated organic disability.  

The record contains evidence of cervical radiculopathy 
affecting the upper extremities that, while noted in the 
rating decision of April 1999, does not appear to have 
figured in the evaluation assigned.  If, as the RO has held, 
the arm pain is an organic residual of the service-connected 
cervical spine disability, it is necessary to determine 
whether separate evaluations for the upper extremities are in 
order or whether, for example, it is appropriate to rate the 
cervical spine disability by analogy to intervertebral disc 
syndrome under Diagnostic Code 5293.  

Under these circumstances, the Board finds that the veteran 
should undergo comprehensive examinations to determine the 
nature and current severity of all current residuals of his 
service-connected cervical spine disability and the nature 
and current severity of his service-connected psychiatric 
disorder.  These examinations must be predicated on a 
thorough review of the entire record.  The Board also 
determines that a medical opinion should be obtained 
regarding whether the veteran's service-connected 
disabilities preclude him from obtaining or retaining 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994) (Board precluded from offering its 
own opinion as to whether veteran is employable and had duty 
to supplement the record with an examination that included an 
opinion as to the effect of the service-connected disability 
on the veteran's ability to work); Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994) (Board may not reject TDIU claim without 
producing evidence, as distinguished from mere conjecture 
that the veteran can perform work that would produce 
sufficient income that would be other than marginal).  See 
also Faust v. West, 13 Vet. App. 342, 356 (2000) (a 
substantially gainful occupation is one that provides annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income prior to his having been awarded a 100 percent 
rating based on individual unemployability).  

Prior to scheduling the veteran to undergo such evaluations, 
however, the RO should obtain and associate with the claims 
file all outstanding pertinent records, to specifically 
include VA records.  Here, the claims file reflects that the 
veteran has received treatment from the VA Medical Center 
(VAMC) in Richmond, Virginia, and from the VA facilities in 
East Orange and Lyons, New Jersey.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In his informal claim for a TDIU received in March 1997, the 
veteran reported that he was receiving Social Security 
disability benefits.  It does not appear, however, that the 
Social Security Administration records have been obtained.  
In addition, the veteran's notice of disagreement, received 
in June 1999, included an undated vocational review that, 
among other things, listed a series of reports mostly dated 
from 1995 to 1998, not all of which appear to be on file 
despite the voluminous record in this case.  Some or all of 
these reports may be associated with the veteran's Social 
Security disability file.  The RO should obtain the veteran 
Social Security disability file, as well as any medical 
reports identified in the vocational review cited above.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  On 
remand, the RO should ensure that all development and 
notification requirements of the Act are complied with.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran was treated, including 
the VAMC in Richmond, Virginia, and the 
VA facilities in East Orange and Lyons, 
New Jersey.  After obtaining any 
necessary authorization from the veteran, 
the RO should also obtain all medical 
reports listed in the vocational review 
submitted with the veteran's notice of 
disagreement in June 1999 that are not 
already of record.  The RO should also 
obtain the veteran's disability file from 
the Social Security Administration, as 
well as medical records from any 
additional source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  The veteran 
can also submit any medical records in 
his possession.  

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
to undergo VA neurological and 
psychiatric examination to determine the 
nature and current severity of his 
service-connected residuals of a 
concussion of the spinal cord with 
cervical arthritis and headaches, and the 
nature and current severity of the 
service-connected hysterical neurosis 
with mild depression.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examining physicians.  
All indicated tests and studies should be 
performed, including range of motion 
studies of the cervical spine, and all 
manifestations of current disability 
should be described in detail.  

It is requested that the neurological and 
psychiatric examiners confer and 
identify, to the extent possible, all 
current manifestations of the service-
connected psychiatric disability and all 
current residuals of the service-
connected cervical spine disability.  The 
examiners should also express an opinion 
as to whether the service-connected 
disabilities preclude the veteran from 
securing or following a substantially 
gainful occupation.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claims of entitlement to increased 
ratings currently on appeal, and the 
claim of entitlement to a TDIU, in light 
of all pertinent evidence and legal 
authority.  In readjudicating the 
increased rating claims, the RO must 
address the issue of whether the service-
connected residuals of a concussion of 
the spinal cord with cervical arthritis, 
arm pain, and headaches should be 
separately evaluated from the service-
connected hysterical neurosis with mild 
depression.  The RO must provide full 
reasons and bases for its determinations, 
citing to all matters and concerns raised 
in this REMAND.  

6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative, and they should 
be afforded the appropriate opportunity 
to respond before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



